Case 1:20-cv-13171-TLL-PTM ECF No. 26-1, PageID.225 Filed 08/04/21 Page 1 of 1




              UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF MICHIGAN

 RAE LINN PEIFFER;

             Plaintiff,                   Case No.: 1:20-cv-13171-TLL-PLM
                                          Hon. Judge Thomas L. Ludington
 v.                                       Magistrate Patricia T. Morris

 MERCHANTS & MEDICAL
 CREDIT CORPORATION, INC.,

             Defendant.

  INDEX OF EXHIBITS TO DEFENDANT MERCHANTS & MEDICAL
CREDIT CORPORATION, INC.’S MOTION FOR SUMMARY JUDGMENT
              PURSUANT TO FED. R. CIV. P. 56


EXHIBIT 1:         Transcription of Telephone Calls

EXHIBIT 2:         Deposition transcript of Gregory Church

EXHIBIT 3:         Judgment

EXHIBIT 4:         Account Notes - Excerpt

EXHIBIT 5:         Deposition transcript of Plaintiff
